PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/734,035
Filing Date: 9 Jun 2015
Appellant(s): Schwarz et al.



__________________
QUINCY J. HARRISON
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 02, 2021. 

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 08, 2020 (hereafter “Final Act.”) from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Appellant argues (Appeal Br. 3)

    PNG
    media_image2.png
    132
    738
    media_image2.png
    Greyscale
	
In rejected Claims 22 and 23 the term “turbine” still precedes the term “blades”. See Appeal Br. 9. Therefore, the argument is not persuasive and the rejections are maintained.  















Appellant argues (Appeal Br. 3-4)

    PNG
    media_image3.png
    716
    724
    media_image3.png
    Greyscale

	Appellant argues the rejections exercise impermissible hindsight. However, the conclusion of obviousness was reached on the basis of facts gleaned only from the prior art, as discussed further below. Appellant’s arguments incorrectly suggest that the rejections are premised on “reducing the number of support struts in view of Treager”, which is not the case. Rather, the teachings of Durocher/Suciu suggest the support struts (of Treager) may be configured so as to obviate the need for a stationary row of vanes located between the support struts and the first stage of rotating blades of the low pressure turbine. The rejections rely upon the combined teachings of the prior art to meet the limitations at issue. 

inter alia a fan section, compressor section, speed reduction device, turbine section, transition duct, and fan bypass ratio & pressure ratio of the high pressure compressor within the claimed ranges. Kurzke teaches three stages in the low pressure turbine, each stage with a blade row and vane row, and that a total of 776 blades and vanes are present in these three stages of the low pressure turbine. Kurzke Tables 2-3, p. 8. Notably, included in these stages/rows is a first vane row of the low pressure turbine as claimed [annotated “VR1” in Image 1], located downstream of the transition duct [annotated “TD” in Image 1], and downstream of a first row of rotating blades [annotated “BR1” in Image 1] in the low pressure turbine. See Final Act. 6 and Image 1 (reproduced below). Appellant does not dispute these findings. Kurzke does not quantify the number of the vanes in the first vane row [“VR1”] of the low pressure turbine and is silent to struts. 

    PNG
    media_image4.png
    741
    590
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    598
    799
    media_image5.png
    Greyscale

	







    PNG
    media_image6.png
    468
    717
    media_image6.png
    Greyscale













    PNG
    media_image7.png
    702
    916
    media_image7.png
    Greyscale

	Treager teaches the above configuration of the transition duct supports the high and low pressure turbine rotors and casings and facilitates ease of replacement/maintenance of bearings of the engine (Treager p. 567, 569-570). 


However, Kurzke in view of Treager does not teach “the first row of blades in the low pressure turbine are immediately downstream of the support struts”. Kurzke and Treager include an upstream vane row that is upstream of the first blade row and downstream of the supports struts. As such, this vane row would be immediately downstream of the support struts rather than the first row of blades. Figure 25-28 of Treager is annotated below to illustrate this upstream vane row. 

    PNG
    media_image8.png
    598
    979
    media_image8.png
    Greyscale

	
Durocher/Suciu each teach a transition duct utilizing airfoil shaped struts in place of an upstream vane row of the low pressure turbine, the first row of blades in the low pressure turbine being immediately downstream of the support struts. 


    PNG
    media_image9.png
    578
    609
    media_image9.png
    Greyscale





    PNG
    media_image10.png
    705
    775
    media_image10.png
    Greyscale

In view of the express teachings of Durocher or Suciu, it would have been obvious to modify the gas turbine of Kurzke in view of Treager such that the first row of blades in the low pressure turbine are immediately downstream of the support struts as taught by Durocher or Suciu (that is by not including an upstream vane row that is upstream of the blade row, but rather turning the flow with appropriate configuration of the support struts), in order to advantageously guide flow to the low pressure turbine as taught by Durocher or Suciu while reducing part count of the low pressure turbine (Kurzke p. 8).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The express teachings of Durocher and Suciu are evidence contrary to Appellant’s assertion that the results of the combination would be unpredictable and/or would not adequately turn flow for the low pressure turbine. Durocher and Suciu expressly teach that the struts may be so configured as to obviate the need for a row of vanes upstream of the first blade row of the low pressure turbine, for guiding flow properly to the low pressure turbine. Suciu Figure 3, ¶¶0044, 0046. Durocher Fig. 2, ¶0015. 
The rejections are not premised on “reducing the number of support struts in view of Treager”. Rather, the teachings of Durocher/Suciu suggest the support struts (of Treager) may be configured so as to obviate the need for a stationary row of vanes located between the support struts and the first stage of rotating blades of the low pressure turbine (consonant with not including the upstream vane row identified with respect to Treager above), not that the number of support struts is reduced. 





Appellant argues (Appeal Br. 4)

    PNG
    media_image11.png
    633
    720
    media_image11.png
    Greyscale

	Appellant argues the rejections are based on only conclusory statements. In this case, the applicable rationale was explained and shown to apply to the facts at hand. Specifically, the transition duct of Treager includes the support struts while the low pressure turbine includes the first vane row. Treager states the transition duct (turbine midframe) “provides support for the rear of the HP rotor and the front of the LPT rotor” (Treager p. 567), while the struts “are used to control thermal stress in the structure” of the turbine midframe (Treager p. 569). Moreover, the configuration of the transition duct is such that the bearing support cone and sump housing for the no. 5 and no. 6 bearings is bolted to the forward flange of the frame inner hub for ease of replacement, maintenance, and manufacture (Treager p. 570). As such, the rejection statements are not conclusory, but rather are directly from the express teachings of the prior art. Appellant has not shown that the Examiner erred in these findings or provided other evidence to show that In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). 
Moreover, as discussed above, the rejections do not refer to “reduced” support struts. Rather, eight are shown to be sufficient to support the turbine section structure and predictable in view of Treager. Likewise, Treager provides evidence that it was well known and predictable to include far greater than eight vanes in the first vane row. Contrary to Appellant’s assertions, as evidenced by the express teachings Durocher/Suciu, it was also within the level of ordinary skill at the time the claimed invention was made to configure support struts of a transition duct so as to adequately turn flow directed to the low pressure turbine. Arguments of counsel amount to mere allegations that are not factually supported in the record. It has been held that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.

Appellant argues (Appeal Br. 4-5)

    PNG
    media_image12.png
    392
    723
    media_image12.png
    Greyscale



The remainder of Appellant’s arguments (Sections C-I, Appeal Br. 5-6) are not persuasive for the reasons already addressed above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JASON H DUGER/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
                                                                                                                                                                                                    Conferees:

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741  

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.